IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,656-03




IN RE ROBERT JASON LOGAN, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. CR-25976-A & CR-28367-B IN THE 75TH DISTRICT COURT
FROM LIBERTY COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
the 75th District Court of Liberty County and that the District Clerk has not complied with Article
11.07, § 7 of the Code of Criminal Procedure.  
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of Liberty
County, is ordered to file a response and state whether she complied with Article 11.07, § 7.  This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed:  November 27, 2013
Do not publish